Linda L. Foss Law Department Assistant General Counsel and Corporate Secretary Ashland Inc. 50 E. RiverCenter Blvd., P.O. Box 391 Covington, KY 41012-0391 Tel: 859 815-3483, Fax: 859 815-3823 llfoss@ashland.com November 5, 2009 VIA EDGAR AND FACSIMILE Securities and Exchange Commission Division of Corporation Finance 1000 Fifth Street, N.E. Washington, DC20549 Attn:Dieter King RE:Ashland Inc. Registration Statement on Form S-3 Filed November 3, 2009 File No. 333-162853 Application for Withdrawal Dear Mr.
